Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas R. Grennan on 06/11/2021.	
The application has been amended as follows: 
Claim 19 of the amendments to the Claims filed on 04/16/2021 has been amended as follows:
-Claim 19.	The system of Claim 18, wherein the panel is an aircraft interior panel. - -;
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the invention as claimed, including a first composite shell comprising a first strap section channel and two first stiffening rib section channels positioned along the first strap section channel with a first corresponding gap between the two first stiffening rib section channels, the first strap section channel and the two first stiffening rib section channels positioned along at least one edge of the first composite shell, the first strap section channel configured to receive a first portion of the strap section of the fastener strap, the two first stiffening rib section channels configured to receive the two first stiffening rib sections of the fastener strap; and a second composite shell comprising a second strap section channel and two second stiffening rib section channels positioned along the second strap section channel with a second corresponding gap between the two second stiffening rib section channels, the second strap section channel and the two second stiffening rib section channels positioned along at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642